June 24, 1919. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Rice, refusing to set aside a judgment and allow defendant to answer. It was heard by his Honor at Greenville, September, 1918. After hearing all of the evidence in the case, his Honor refused the motion, and from his order an appeal was taken. His Honor had all of the facts before him, and in the exercise of his discretion refused the motion. We see no erroneous exercise of discretion on his part, and the appeal must be dismissed.
   Appeal dismissed. *Page 43